Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130859                                                                                              Michael F. Cavanagh
  130860                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  MONIKA MAZUMDER, Personal                                                                           Robert P. Young, Jr.
  Representative of the Estate of                                                                     Stephen J. Markman,
                                                                                                                     Justices
  Deepika S. Mazumder, Deceased, 

               Plaintiff-Appellee, 

  v      	                                                         SC: 130859, 130860
                                                                   COA: 261331; 261333
                                                                   Washtenaw CC: 04-001101-NM
  UNIVERSITY OF MICHIGAN 

  REGENTS, ROBERT A. KOEPKE,

  PH.D., RAJIV TANDON, M.D.,

  SATOSHI MINOSHIMA, M.D.,

  WASHTENAW COUNTY 

  COMMUNITY MENTAL HEALTH, 

  JOSEPH YAROCH, M.D.,

  MOONSON R. ELLIOTT ENINSCHE,

  B.A., R.S.W., C.S.M., and RICHARD 

  PFOUTZ, M.S.W., C.S.W., MOHAMED 

  AZIZ, M.D., and STEPHAN F. TAYLOR,

  M.D., 

               Defendants,
  and
  SRINIBAS MAHAPATRA, M.D.,

             Defendant-Appellant.   

  ____________________________________/

         On order of the Court, the application for leave to appeal the February 23, 2006
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Mullins v St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2007                       _________________________________________
           l0328                                                              Clerk